PER CURIAM.
We reverse the trial court’s order which denied appellants' motion to quash service and dismiss. As to Richard Insolia, the complaint alleges him to be a resident of the state of New York. The service upon him that we quash is the substituted service attempted at an address in Georgia. There is no allegation or proof in the record that this defendant resides or has resided at that address.
With respect to Gerald Insolia, the complaint alleges him to be a resident of Palm Beach County; yet service was attempted by substituted service pursuant to Section 48.161, Florida Statutes (1985). There is no allegation or evidence that this defendant is a nonresident or concealing his whereabouts; and the failure of the delivery of the mailed summons and complaint was due to a cause not chargeable to him.
GLICKSTEIN, GUNTHER and STONE, JJ., concur.